PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/131,563
Filing Date: 2 Jun 2008
Appellant(s): Sankaran, Jagadeesh



__________________
Kenneth Liu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

The Examiner’s Answer is presented as follows:

A) Prosecution history
B) Appellant’s original disclosure
C) Claim construction & Equivalency in claim interpretations
D) Summaries of the Examiner’s rejections:
      1) 112 rejections
      2) 101 rejection
      3) Prior art rejection based on Chapple, US Pat no. 6,519,310
      4) Prior art rejection based on Jacobowitz, US-PGPUB 2008/0256383
E) Examiner’s responses to the Appellant’s arguments

A) Prosecution history
          The Appellant has filed three Appeal Briefs from 10/12/2011 to present. Prosecution history is briefly summarized below.
st Appeal Brief was filed on 10/12/2011. The PTAB had affirmed the Examiner’s prior art rejection based on Chapple (the only rejection under the appeal). 

2) The 2nd Appeal Brief was filed on 09/20/2016 with claim amendments. The PTAB had affirmed the Examiner’s 112 new matter rejection but reversed the Examiner’s prior art rejection based on Chapple in view of the claims reciting new matter. 

3) The 3rd Appeal Brief was filed on 10/12/2021 (current), where 112 1st paragraph and 2nd paragraphs, 101 and prior art rejections have been raised by the Examiner. 

B) Appellant’s original disclosure
          Appellant’s original disclosure is discussed to clarify the Appellant’s invention from the Appellant admitted prior art. 
          Looking at the original disclosure, while the entire original disclosure is 22 pages long, only the Figure 7 and description of said figure on page 20 (last two sentences at the bottom) to page 22, pertains to the claimed invention (while rest of the disclosure are directed to prior arts), wherein said pages disclose that 1) “all processors are synchronous with corresponding clocks, 2) each processor has a benchmark counter, 3) each processor is loaded with appropriate software for benchmark, 4) and the specific steps of Figure 7 (reproduced below), 

    PNG
    media_image2.png
    849
    466
    media_image2.png
    Greyscale

Based on the disclosure, one of ordinary skill in the art would understood that the appropriate software for benchmark consists of the entire instructions or steps 701-706 shown in Figure 7, as all the steps are directly related to benchmarking. Furthermore, one of ordinary skill in the art would also understood that each step in Figure 7 is data processing operation, as various data are processed.

C) Claim construction & Equivalency in claim interpretations
          The basis of the claim is the Figure 7 (shown above). However, the claim now additionally calls for starting and stopping data processing operations by executing program instructions of a benchmark program. For easy comparison, Figure 7 is shown 

    PNG
    media_image3.png
    1033
    1007
    media_image3.png
    Greyscale

Here, it is important to note that regardless of whether there are supports in the original disclosure for what are claimed by the Appellant, the Appellant is equating Start Processor and Stop Processor to be interpreted the same and equivalent to what are claimed on the right side of the above figure, respectively. As an example, the Appellant st Appeal Brief) and “begin performing data processing operation by executing program instructions of a benchmark program on the data processor” (current Appeal Brief) to be all equivalent and to mean the same thing. 
          The important consequence of this Equivalency in claim interpretations is that from the perspective of the prior art rejection, and including the BRI, the prior arts can rely on any one of the three interpretation above to read on the claim. If the Appellant does not agree with this assessment, then naturally, the current claim is a new matter under the 112. (Note: As will be shown below in the prior art rejection sections, the prior arts will be examined under the Equivalency in claim interpretations as well)

D) Summaries of the Examiner’s rejections

D1-1) 112 rejections, 1st paragraph (sections a-e):
          a) Claim 8 recites a series of specific steps involving “execution of program instructions of a benchmark program to begin and stop data processing operations with the benchmark counter”, but said steps are not supported in the original disclosure. As had been discussed above, Figure 7 discloses starting and stopping a processor with the benchmark counter, but there is no discussion involving any execution of program instructions (or stopping the execution of) being performed within the specific steps of counting/not counting (as these two situations are not the same). As an example, let us consider a simple handheld calculator. Clearly, there is a difference between just starting/stopping a processor (or simply powering on/off the calculator) and data processing operations (which would include accepting inputted numbers, performing mathematical operations on the numbers and outputting the result). In other words, just because you start a processor, does not necessarily mean data processing is actually taking place. 

b) Furthermore, the claim recites “data processing operations (plural)” tied to specific aspect of counting/not counting. However, not only the original disclosure does not disclose performing any kind of data processing operation being performed within the specific steps of counting/not counting, but does not disclose performing a plurality of data processing operations within those steps (A single data processing operation, such as sending a command from the processor is not the same as data processing operations (plural) that involves multiple steps such as accepting numbers and adding those numbers). Specifically, as had been discussed above, the overall series of steps from 701-706 in Figure 7 are a plurality of data processing operations, but the original disclosure does not disclose performing additional data processing operations (plural) along with other data processing operations (namely steps shown in Figure 7). 

         To further explain, let us consider three different claim constructions: 
Scenario 1-1) Here are the Applicant’s currently claimed steps:
          “(step 701) in response to detection of a start command[Wingdings font/0xE0](step 702) reset the respective benchmark counter[Wingdings font/0xE0]begin performing data processing operations by executing program instructions of a benchmark program on the data processor[Wingdings font/0xE0]increment the respective benchmark counter, etc.   

OR: Scenario 1-2) (since the claim does not recite that data processing operations must begin before the benchmark counter is reset)
          “(step 701) in response to detection of a start command[Wingdings font/0xE0]performing data processing operations by executing program instructions of a benchmark program on the data processor[Wingdings font/0xE0](step 702) reset the respective benchmark counter[Wingdings font/0xE0]begin performing data processing operations by executing program instructions of a benchmark program on the data processor[Wingdings font/0xE0]increment the respective benchmark counter, etc.   

Scenario 2) Here is the claim construction by the Examiner that the Examiner believes correctly depicts the steps disclosed in original disclosure (using “data processing operations”):

          “begin performing data processing operations by executing program instructions of a benchmark program on the data processor, the data processing operations consisting of: (step 701) in response to detection of a start command[Wingdings font/0xE0](step 702) reset the respective benchmark program[Wingdings font/0xE0](step 703) start processor and counter, etc.
As can be seen above from the comparison, the Applicant’s claim constructions introduce additional data processing operations (whatever they are) that are not part of the original specific steps (or the original data processing operations) disclosed in the original disclosure.

specific sequence of steps: 701 (start command?)[Wingdings font/0xE0]702(reset counter)[Wingdings font/0xE0]703(start processor and counter) (specifically example A1 above) and 704(stop command)[Wingdings font/0xE0]705(Stop processor and counter)[Wingdings font/0xE0]706 (read counter). However, the claim is recited broadly in such a way that steps can be executed in different order that is not supported in the original disclosure. 

d) Claim 8 recites “perform data processing operations by executing program instructions synchronously with a corresponding clock,” and “begin performing data processing operations by executing program instructions of a benchmark program on the data processor,” but said limitations are not supported in the original disclosure. As had been discussed above, the original disclosure discloses that the processors are synchronous with corresponding clocks, but there is no support that also discloses data processing operations by executing program instructions are also synchronous with a corresponding clock. As an example, let us again consider the handheld calculator. Clearly, clocks synchronous with powering a handheld calculator (or starting a handheld data processor) is not the same as clocks synchronous with using the hand held calculator to begin/stop data processing (which would include accepting inputted numbers at some random time, performing mathematical operations on the numbers). 
          Furthermore, the original disclosure discloses determining whether a start command has been received, resetting the benchmark counter, the issuing of start and stop operations, etc., but they are all part of data processing operations by executing program instructions, and clearly, all those different steps are not disclosed in the original disclosure to be executed synchronously with the clock (nor the original 

 e) The claim 8 recite “wherein the program instructions of the benchmark program, when executed by the data processor, cause at least one action to be performed by the data processor in addition to the incrementing of the respective benchmark counter,” but said limitation is also not supported in the original disclosure. There simply is no disclosure whatsoever of any actions being performed as claimed. The entire steps shown in Figure 7 themselves are the execution of the benchmark software and there are no other actions to be performed, particularly caused by the program instructions of the benchmark program, when executed by the data processor, period.

D1-2. 112 rejection, 2nd Paragraph
          Claim 8 recites “in response to detection of a start command, reset the respective benchmark counter,” followed by “begin data processing operations by executing program instructions of a benchmark program on the data processor,” but it is not clear when the data processing operations are beginning, since the detection of a start command is itself data processing operations under the BRI (as it processes the start data, and is part of the benchmark program), and have already begun before the claimed “begin performing data processing operations…” In other words, it is not clear when the data processing really begins: do the claimed data processing operations begin at the detection of a start command itself or after in response to the detection of a start command?
D2) 101 rejection
          Section 101 provides that anyone who “invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" may obtain a patent. The Supreme Court has repeatedly emphasized that patent protection should not extend to claims that monopolize “the basic tools of scientific and technological work.” Gottschalk vs Benson, 409 US 63, 67, 93 S. Ct. 253, 34 L. Edd. 2d 273 [175 USPQ 673] (1972). Accordingly, laws of nature, natural phenomena, and abstract ideas are not patent-eligible subject matter. Alice, 134 S. Ct. at 2354. Notably, the Supreme Court “has not established a definitive rule to determine what constitutes an “abstract idea” Enfish, 822 F.3d at 1334 (citing Alice, 134 S. Ct. 2357)
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the 
          Looking at the claim 8, the claim satisfies the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 8, we recognize that the limitations “performing data processing operations” is an abstract idea, since it’s limitless scope includes any and all kinds of mental process and mathematical concepts. Furthermore, the limitation “performing” in “performing data processing operations” is a functional limitation, and is recited without providing any kind of detail as to “how” to perform said functional limitation in non-abstract ways, and thereby posing major preemption that is the primary concern of 101 (see McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence.” and Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” 
          With the identification of abstract ideas, we next proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. The claim additionally recite data processor and limitations directed to counting, but said limitations are merely directed to generic and insignificant background counting of processor performance that commonly occurs during any routine data processing operations. The claim also does not recite any limitations that show improvement to a functioning of the computer, any machines or anything for that matter (as it simply counts). In short, the claim does not provide any evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not implemented into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
         In Step 2B, the claims additionally recite data processor and counter, but said limitations are nothing more than performance counting by the performance counters in the background during data processing operations of the conventional computer that is routine, conventional and well-understood (and which is commonly built into processors). Furthermore, nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer and performance counters for performing data processing operations and performance counting. As such, 
In Summary, the claim recites abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. Such a broadly claimed invention would create a significant preemption risk, as it would preempt every kind of abstract ideas and data processing operations. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

D3 Prior Art rejection based on Chapple, US Pat no. 6,519,310
          Chapple discloses data event based control of performance counters (Col. 1, lines 6-9), where performance counter 107 (as part of the counter block shown in Figure 1, Col. 2, lines 56-63, “each counter and associated registers packaged together in a counter block” and “two or many more counter blocks”; Col. 3, lines 9-15) monitor the performance of the chip by counting data events (Abstract; Col. 1, lines 11-19). There are a plurality of counter blocks, and each counter block is a data processor, as various data are processed (Col. 3, lines 17-33). The command register 105 shown in Figure 1 and 2 controls associated counters by issuing commands such as start and stop (Col.4, lines 13-18 and lines 26-27)
          For counting events using the performance counter, Chapple, in response to detection of a start command, resets benchmark counter, and begin performing data processing operations by executing program instructions of a benchmark program on the data processor (Col. 5, lines 9-12, command Restart[Wingdings font/0xE0]counter resets[Wingdings font/0xE0]start counting again, where start counting is the claimed performing data processing operations that was done from executing program instructions of a benchmark program.
Note that in Col. 5, lines 28-32, Chapple discloses “instruction in the command register” that is applied to counters. This means that instructions in the command register is being executed to issue start command. Furthermore, in Col. 6, lines 24-35, Chapple discloses that the counter blocks are programmed to start counting the cache hit events. This means that the counting program with instructions are being executed to start counting at the start command. As such, Chapple, discloses in response to detection of a start command, resets benchmark counter, and begin performing data processing operations by executing program instructions of a benchmark program on the data processor. 
          Additionally, Chapple also discloses begin performing data processing operations (without the limitation “executing program instructions of a benchmark program”) as affirmed by PTAB’s decision rendered on 11/04/2014 on the 1st Appeal Brief, specifically on pages 3-5 with respect to Argument 1). Since the limitations “begin performing data processing operations” and “begin performing data processing operations by executing program instructions of a benchmark program on the data processor” are interpreted to mean the same by the Appellant, as discussed above in the Equivalency in claim interpretations, Chapple discloses as currently claimed here also.

in response to detection of a stop command, stops the performance of the data processing operations by stopping the execution of the program instructions of the benchmark program on the data processor (Col. 4, lines 59-61, “if the command is a Stop command, counter does not count”, where counting is itself a data processing operation. Col. 4, lines 31-33, “the currently executing command will continue to be executed only until the newly programmed command is triggered to execute”). Note that in Col. 5, lines 28-32, Chapple discloses “instruction in the command register” that is applied to counters. This means that once the Stop command is triggered, then stopping the executing Start command stops the counting (or stops data processing operations). In other words, stop the performance of the data processing operation (or stop the counting process) by stopping the execution of the program instructions of the benchmark program (or by stopping the executing of the Start command instructions of the benchmark program), as claimed.
          Additionally, Chapple discloses stop performing data processing operations (without the limitation “stopping the execution of the program instructions of the benchmark program”) as affirmed by PTAB’s decision rendered on 11/04/2014 on the 1st Appeal Brief, specifically on pages 6-7 with respect to Argument 3). Since the limitations “stopping data processing operations” and “stop the performance of the data processing operations by stopping the execution of the program instructions of a benchmark program on the data processor” are interpreted to mean the same by the Appellant, as discussed above in the Equivalency in claim interpretation, Chapple discloses as currently claimed here also.
          In Summary, Chapple discloses as claimed both with and without the Equivalency of claim interpretation.


D4) Prior art rejection based on Jacobowitz, US-PGPUB 2008/0256383
          Jacobowitz discloses a digital frequency clocking (Abstract) in a multi-processor system, comprising a plurality of data processors (Paragraph [0003]; [0007]), wherein each data processor includes a respective benchmark counter configured to count clock cycles of the data processor when performing data processing operations (Fig. 3, 64, a frequency counter), wherein each data processor is further configured to: 

in response to detection of a start command reset the respective benchmark counter (Paragraph [0036], reset/start); and begin performing data processing operations by executing program instructions of a benchmark program on the data processor (Paragraph [0036], issuing of reset signal, resetting, start counting and later stop signals, stopping counting, etc. are all data processing operations being performed from the execution of the programs instructions); increment the respective benchmark counter synchronously with each clock cycle during which execution of the program instructions of the benchmark program is performed on the data processor (Paragraph [0036], starts a new count); 
          Jacobowitz also discloses, in response to detection of a start command, start the performance of the data processing operations (without the limitation “start the execution of the program instructions of the benchmark program”), as the data processing operation of counting starts. Since the limitations “start data processing operations” and “start the performance of the data processing operations by stopping the execution of the program instructions of a benchmark program on the data processor” are interpreted to mean the same by the Appellant, as discussed above in Equivalency in claim interpretation, Jacobowitz discloses as currently claimed here also.

in response to detection of a stop command, stop the performance of the data processing operations by stopping the execution of the program instructions of the benchmark program on the data processor (Paragraph [0036], “count consistent with the processor frequency,” where the processor frequency denotes that the processor is active and actively executing program instructions. Thus, at the “stop” signal, the counter stops for reading, but the processor inherently itself has stopped executing program instructions and stops performing data processing operations as discussed above, ending with stopping of the counter and counting) and stop the incrementing of the respective benchmark counter so that the respective benchmark counter stores a number of clock cycles consumed by the data processor in executing the program instructions of the benchmark program from the detection of the start command to the detection of the stop command (Paragraph [0036], stop counting), and permit the respective benchmark counter to be read following the detection of the stop command (Paragraph [0036], reading). 
          Jacobowitz also discloses, in response to detection of a stop command, stop the performance of the data processing operations (without the limitation “stopping the execution of the program instructions of the benchmark program”), as the data processing operation of counting is stopped. Since the limitations “stopping data processing operations” and “stop the performance of the data processing operations by stopping the execution of the program instructions of a benchmark program on the data Equivalency in claim interpretation, Jacobowitz discloses as currently claimed here also.
          In Summary, Jacobowitz discloses as claimed both with and without the Equivalency of claim interpretation.

E) Examiner’s responses to the Appellant’s arguments
1) First ground of rejection for Review on Appeal (Appeal Brief, section A, pages 4-7)

1-1) Appellant argues that the specification discloses that a processor is loaded with software for the benchmark purposes and benchmark software can be a video codec software. Furthermore, the Appellant argues that the specification clearly states that the processors operate synchronously with a corresponding clock.
          In Response, the Examiner respectfully disagrees. Video codec software is not a benchmark software. According to the Merriam-Webster’s dictionary under Full Definition of benchmark (Entry 1 of 2, section c), the word “benchmark” is a test that serves as a basis for evaluation or comparison (as of computer system performance). Video codec software is a different software altogether that is used to compress or decompress digital video, and has nothing to do with benchmarking. It certainly is not a software for the benchmark purposes. The loaded benchmark software is solely directed to the entire steps shown in the Figure 7, as it is used solely for the benchmark purposes.

          Furthermore, as had been discussed above, the original disclosure simply states that the processor operate synchronously with a corresponding clock, but there is no support that the data processing operations are being performed synchronously with the clock anywhere. Note that it is well known in the art that there are two types of programming models for executing tasks: specifically synchronous and asynchronous, and that data processing can be performed synchronously or asynchronously, depending on the nature of the tasks to be completed. In general definition, synchronous execution refers to waiting for the first task to be completed before moving onto executing the next task, whereas, asynchronous execution refers to the second task can begin executing in parallel without waiting for an earlier task to finish.
          Finally, note that the Appellant has not provided argument to all the Examiner’s 112 rejections, including in regard to “cause at least one action to be performed by the 

2) Second ground of rejection for Review on Appeal (Appeal Brief, section A, pages 7-8)
          Appellant argues that the scope of claim 8 could cover both scenarios suggested by the Examiner, and that it itself does not make the claim indefinite.
          In Response, the Examiner respectfully disagrees, and state that the issue is about ambiguity in the claim, and not about the scope. As had been discussed above, Claim 8 recites “in response to detection of a start command, “begin data processing operations by executing program instructions of a benchmark program on the data processor,” but it is not clear when the data processing operations are beginning, since the detection of a start command is itself data processing operations under the BRI (as it processes the start data, and are part of the benchmark program), and have already begun before the claimed “begin performing data processing operations…” In other words, it is not clear when the data processing really begins: do the claimed data processing operations begin at the detection of a start command or after in response to the detected start command (as there is a specific order of performing data processing operations that occur after or in response to detection of a start command).

C) Third ground of rejection for Review on Appeal (Appeal Brief, pages 8-11)
          Appellant argues 1) that the rejection asserts that the various claim elements, such as “performing data processing,” and “counting” are directed to abstract idea (and refers to the Final Office Action, page 7, 2) references the Example 38 and that the 3) claim do not recite any mathematical concept or mental process. Furthermore, Appellant argues that even if claim 8 were determined to include a judicial exception, the elements of the claim integrate the judicial exception into a practical application by disclosing specific improvements over prior art system, resulting in improved system performance of a multi-processor system.
          In Response, the Examiner respectfully disagrees and state that the Appellant is mischaracterizing the Examiner’s rejection, as the Examiner had never equated “counting” as abstract idea anywhere in the prosecution history. Clearly, the counting” is treated as additional elements in all the 101 rejections. Additionally, the Example 38 is merely a hypothetical example with different fact pattern, and as such, do not control.
          Furthermore, and as had stated above in Section D2 101 rejection, the Supreme Court “has not established a definitive rule to determine what constitutes an “abstract idea” Enfish, 822 F.3d at 1334 (citing Alice, 134 S. Ct. 2357). However, the Supreme Court has repeatedly emphasized that patent protection should not extend to claims that monopolize “the basic tools of scientific and technological work.” Gottschalk vs Benson, 409 US 63, 67, 93 S. Ct. 253, 34 L. Edd. 2d 273 [175 USPQ 673] (1972) (see also McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence”). Looking at the claimed invention, the claim recite “performing data limitless in scope that include any and all mental processes and any and all mathematical concepts. Furthermore, the claims additionally recite counting the data processing operations, but said counting is merely directed to conventional and routine performance counting that is employed in computer system ubiquitously. Note that the Appellant has not disputed this fact, thus admitting the Examiner’s rejection. Such claimed invention is akin to simply claiming performing data processing on a general purpose computer and would preempt any and all data processing and abstract ideas. Furthermore, the Appellant’s assertion of improvement is without merit, as the claimed invention simply counts the data processing operation with no evidence of anything new or improvement anywhere (which is the requirement of the 101). 
          In Summary, the claim invention is not eligible under the 101, as it claims to monopolize “the basic tools of scientific and technological work.”

D) Fourth and Fifth grounds of rejection for Review on Appeal (Appeal Brief, pages 12-15). 
          With respect to both Chapple and Jocobowitz. The Appellant argues that the neither prior arts teach the claims directed to stopping of the execution of the program execution. 
          In Response, the Examiner respectfully disagrees, and refers back to the sections D3 and D4 above that details that both prior arts indeed teach the claimed invention, including from the perspective of the Equivalency in claim interpretation. 

For the above reasons, it is believed that the rejections should be sustained.

/HYUN D PARK/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        
Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865      

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                  {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.